                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION

                                            NO. 5:16-CR-47-lH



   UNITED STATES OF AMERICA
                                                                                ORDER
        v.

   REGINALD ALEXANDER STUBBS


       This matter is before the court regarding a motion to release sealed reports, DE 32 and 95 , to

Attorney Katherine Davis, for the purpose of filing a guardianship petition for PR, the mother of the

Defendant, who is currently in the custody of the Bureau of Prisons at the Federal Medical Center at

Butner, North Carolina.

       The court finds the request to release DE 32 and DE 95 to be reasonable. Therefore, the Court

hereby orders that Defendant's counsel may release DE 32 and DE 95 to Katherine Davis, attorney for

PR. These documents shall remain sealed while in the possession of Attorney Davis. If it becomes

necessary for either DE 32 or DE 95 to be filed in a state court proceeding, each document should be



       This       JD -
                      ,,  ,.,
filed under seal in the respective state court.

                                day of July, 2019.




                                                     Senior United States District Judge
